—Motion, pursuant to CPLR article 86, for award of attorneys’ fees.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is denied, without costs, and without prejudice to such application being made to the court of original instance. It is the view of this Court that applications for attorneys’ fees pursuant to CPLR article 86 should be made in the court of original instance.
Cardona, P. J., Mikoll, Mercure, Crew III and White, JJ., concur.